DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim 1 is pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Berry, US Patent Application Publication No. US 2009/0235150 (Berry is from IDS filed on 02/18/2022).


As to independent claim 1, Berry discloses a computer-implemented method for automated augmentation of text, web and physical environments using multimedia content, the method comprising:
determining that a user device displays a portion of the text document in a predetermined format (paragraphs [0009] and [0019]: a server for hosting and displaying electronic text files to users, wherein the electronic text file comprises a file type selected from the group comprising: a Hypertext Markup Language (HTML) file, an Extensible Hypertext Markup Language (XHTML) file, and an Extensible Markup Language (XML) file);
	analyzing the portion of the text document to generate one or more keywords (paragraph [0009]: scanning the electronic text file to identify one or more keywords in the electronic file);
	generating, based on the one or more keywords, at least one search query for a multimedia content search via a search engine (paragraph [0009]: queries the database as a function of the one or more identified keywords to identify multimedia content related to the identified keywords based on metadata with the multimedia content);
	retrieving, from one or more data storages, one or more pieces of multimedia associated with the one or more keywords (paragraphs [0010] and [0014]: retrieving the multimedia content from the database, extracting the metadata associated with the multimedia content, and comparing the extracted metadata to the one or more identified keywords to identify specific multimedia content related to the one or more identified keywords; paragraph [0013]: the multimedia content comprises one or more videos files or audio files; paragraph [0035]: other types of multimedia content includes audio files, websites, digital images; paragraph [0057]: a plurality of videos may apply or be relevant to a single keyword or keyword phrase/set, and thus a list of those video is presented to a user in response to the hyperlinked keyword being clicked, and the list includes icons or further clickable links to the videos themselves); and 
	enabling the user device to display the one or more pieces of multimedia concurrently with the portion of the text document, wherein the one or more pieces of multimedia are displayed one the user device according to predetermined user settings (paragraph [0022]: the electronic file is displayed to one or more viewers, and the inserted hyperlink codes are utilized to retrieve and display the one or more matched videos to the one or more viewers of the text file; paragraph [0048]: the hyperlink generation module searches for and retrieves videos as a function of a predefined system setting as defined by a system operator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU T NGUYEN/Primary Examiner, Art Unit 2177